Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

CLAIM INTERPRETATION
**	Claim 2, line 7, appears to be missing the recitation “exactly” that was properly introduced on line 3.  For purposes of examination, the recitation is seen to be a typographical error.  
**	Same is true for claim 9, line 9 and claim 16, line 7.  An examination on the merits, as best understood, is discussed below. 
** 	Per claim 9 the recitation “connectorized” is seen to be a typographical error.  For purposes of examination, the recitation is seen to be a typographical error.  For purposes of examination, the recitation was seen to be intended to be typed as a cable connector.  An examination on the merits, as best understood, is discussed below. 

Specification
The disclosure is objected to because of the following informalities.

The specification is objected to as failing to provide proper antecedent basis for the
claimed subject matter.  See  37 CFR 1.75(d)(1) and  MPEP  §  608.01(o) “….The use of a confusing variety of terms for the same thing should not be permitted.”  Correction


Per claims 2, 9, 16 and those dependent thereon.  The recitation exactly two is not found in applicant's specification and it is not clear what variety of terms in applicant's specification teaches exactly two.  It is not clear what portion of the specification discloses  --exactly two electrically conductive contacts-- of claims 2, 9 and 16.  
Per claims 7, 14 and 19.  The recitation co-linear is not found in applicant's specification and it is not clear what variety of term in applicant's specification teaches co-linear.  


--  Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  :  
**	It is not clear what portion of the drawings show the recitation  --exactly two electrically conductive contacts-- of claims 2, 9 and 16.  
--  The above feature(s) must be shown or the feature canceled from the claim.  No new matter should be entered.
Please note that drawing corrections will no longer be held in abeyance.  


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112 or 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following claims is/are rejected under 35 U.S.C. 112, second paragraph or 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Per claims 2, 9, 16 and those dependent thereon.  Each claim recites --exactly two --.  There is nothing found in applicant's specification that supports this and it is confusing.  Further, to add to the confusion, Para. 91 of applicant's specification teaches that it will be further understood that the terms “comprises”, “comprising” ….do not preclude the presence or addition of one or more other features, … elements, components.  This causes confusion because even though the claims recite “exactly two”, para. 91 is seen to teach that since “exactly two” follows the term “comprising” the claims do not preclude the presence of additional conductive contacts.  For purposes of examination, the recitation is seen to not preclude the presence or addition of one or more other elements or components.  An examination on the merits, as best understood, is discussed below. 

Per claims 7, 14 and 19.  The recitation co-linear is not found in applicant's specification and it is not clear what variety of term in applicant's specification teaches co-linear.  For purposes of examination, the recitation is seen to require that the ends are arranged an equal distance from a 

Claim 9.   The last line of claim 9 refers to claim 10.  For purposes of examination, the claim 
is seen to not include any of the recitation that refers to claim 10.  An examination on the merits, as best understood, is discussed below.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


***  The following claims 2-5, 7, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashim (U.S. Publication No.  20070184725; herein referred to as HH).
Please note HH was listed on applicant's IDS dated December 5, 2019.

Claim 2. HH shows (cover page and fig. 2)   a housing 40 (figure 2); and electrically conductive contacts 24 (figure 2) mounted in the housing, the electrically conductive contacts comprising a (not labeled, but near the lead line of numeral  222; fig. 9) and a second end (not labeled, but near the lead line of numeral  210; fig. 9) joined by a first middle portion (not labeled, but near the lead line of numeral  24a; fig. 2) and the second contact including a first end (not labeled, but near the lead line of numeral  222; fig. 9) and a second end (not labeled, but near the lead line of numeral  210; fig. 9) joined by a second middle portion not labeled, but near the lead line of numeral  24a; fig. 2), and wherein the electrically conductive contacts are mounted in the housing such that at least the first end of the first contact and at least the first end of the second contact are offset in at least two directions selected from an x-direction (fig. 9 shows they are separated right to left) and a z-direction (fig. 9 shows they are separated in from top to bottom). 
Claim 16. HH shows a housing 40 (figure 2); and electrically conductive contacts 24 (figure 2) mounted in the housing, the electrically conductive contacts comprising a first contact 24e (figure 2) and a second contact 24A (FIGURE 2), the first contact including a first end (not labeled, but near the lead line of numeral  222; fig. 9) and a second end (not labeled, but near the lead line of numeral  210; fig. 9)joined by a first middle portion and the second contact including a first end (not labeled, but near the lead line of numeral  222; fig. 9) and a second end (not labeled, but near the lead line of numeral  210; fig. 9)joined by a second middle portion not labeled, but near the lead line of numeral  24a; fig. 2), wherein the two electrically conductive contacts are mounted in the housing such that at least the first end of the first contact and at least the first end of the second contact are offset in at least two directions selected from an x-direction(fig. 9 shows they are separated right to left) and a z-direction (fig. 9 shows they are separated in from top to bottom) and  like recited in claim 3, the first and second ends of each of (please note how pin 228h (fig. 9) is received in the structure of 24h (fig. 9). 

Claim 3. HH shows (cover page and fig. 2)  each of the first ends comprise either a pin contact structure or a pin contact-receiving structure ((please note how pin 228h (fig. 9) is received in the structure of 24h (fig. 9). 
Claim 4. HH shows (cover page and fig. 2)  each of the second ends comprise either a pin contact structure or a pin contact-receiving structure (please note how pin 228h (fig. 9) is received in the structure of 24h (fig. 9). 
Claims 5 and 17. HH shows (cover page and fig. 2) the electrically conductive contacts comprise a differential pair (para. 13). 
Claims 7 and 19. As best understood, HH shows (cover page and fig. 2) each of the first ends of each of the first and second contacts are co-linear with the respective second ends of each of the first and second contacts. 

*** The following claims 9-15 are rejected under 35 U.S.C. 103 as being obvious over
Hashim (U.S. Pub.  No.  20070184725; herein referred to as HH).

Please note HH was listed on applicant's IDS dated December 5, 2019.



(not labeled, but near the lead line of numeral  222; fig. 9) and a second end (not labeled, but near the lead line of numeral  210; fig. 9) joined by a first middle portion (not labeled, but near the lead line of numeral  24a; fig. 2) and the second contact including a first end (not labeled, but near the lead line of numeral  222; fig. 9) and a second end (not labeled, but near the lead line of numeral  210; fig. 9) joined by a second middle portion not labeled, but near the lead line of numeral  24a; fig. 2), wherein the two electrically conductive contacts are mounted in the housing such that at least the first end of the first contact and at least the first end of the second contact are offset in at least two directions selected from an x-direction(fig. 9 shows they are separated right to left) and a z-direction (fig. 9 shows they are separated in from top to bottom) 
However, the embodiment of HH does not teach the housing with a cable with conductors twisted, the embodiment of HH does not teach a cable connector with a cable having two electrical conductors comprising a first conductor and a second conductor twisted about the first conductor and HH does not show the first contact is electrically coupled to the first conductor of the cable and the second contact is electrically coupled to the second conductor of the cable. 
HH does teach a cable (para. 5) and twisted.  
It would have been obvious for one skilled in the art to modify the apparatus of the embodiment of HH with the twisted cable teaching in the background of HH.




Claim 10. HH shows (cover page and fig. 2) each of the first ends comprise either a pin contact structure or a pin contact-receiving structure((please note how pin 228h (fig. 9) is received in the structure of 24h (fig. 9). 
Claim 11. HH shows (cover page and fig. 2)each of the second ends comprise either a pin contact structure or a pin contact-receiving structure ((please note how pin 228h (fig. 9) is received in the structure of 24h (fig. 9). 
Claim 12. HH shows (cover page and fig. 2) the electrically conductive contacts comprise a differential pair (para. 13). 
Claim 13. HH shows (figure 2) each of the first ends of each of the first and second contacts are oriented perpendicular to the each of the respective second ends of the first and second contacts. 
Claim 14. As best understood, HH shows (cover page and fig. 2) each of the first ends of each of the first and second contacts are co-linear with the respective second ends of each of the first and second contacts. 


HH shows substantially the invention as claimed. 
However, the embodiment used in the rejection of HH above does not show each of the first ends of each of the first and second contacts are oriented perpendicular to the each of the respective second ends of the first and second contacts.
Fig. 10 of HH shows the first ends 228h and 228d are oriented perpendicular to the second ends 226h and 226d.
It would have been obvious for one skilled in the art to modify the invention of fig. 1-9 of HH with the embodiment of fig. 10 of HH.
One skilled in the art would have been motivated because, as taught by HH (para. 61, lines 1-5), the embodiment of fig. 10 provides for the improved differential-to-differential and differential-to-common mode crosstalk and thus increases the market share for the consumer seeking such an improved connector.

***  The following claims 2, 8 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (U.S. Patent No.  8052482; herein referred to as LL).

Claims 2 and 16. LL teaches (fig. 4 and col. 3, lines 32-48)   a housing 10 (figure 2); and electrically conductive contacts (pins 1 and 2; figure 4) mounted in the housing, the electrically conductive contacts comprising a first contact  and a second contact, the first contact including a first end (not labeled, but near the lead line of numeral 22 on the left side of fig. 4) and a second end (not labeled, but under the rack 20 of fig. 4; col. 3, line 39 or 40) joined by a first middle portion (not labeled, but near the lead line of the text pin 1; fig. 4) and the second contact including a first end (not labeled, but near the lead line of the text for pin 2; fig. 4) and a second end (not labeled, but under the rack 20 and near the lead line of numeral 22 of fig. 4) joined by a second middle portion (not labeled, but near the arrowhead of pin 2 of fig. 4; col. 3, line 42), and wherein the electrically conductive contacts are mounted in the housing such that at least the first end of the first contact and at least the first end of the second contact are offset in at least two directions selected from an x-direction (fig. 4 shows they are separated left to right) and a z-direction (fig. 4 shows they are separated in from front to back) and per claim 16, the first and second ends of each of the first and second contacts both comprise a pin contact structure (meaning is broad and they are referred to as pins and they both have contact structure).
Per claims 8 and 20, LL teaches (fig. 4 and col. 3, lines 32-48) the second end of the first contact and the second end of the second contact are additionally offset at least two directions selected from an x-direction (fig. 4 shows they are separated left to right) and a z-direction (fig. 4 shows they are separated in from front to back).

Allowable Subject Matter

Claim(s) 15 has allowable subject matter.
Claim(s) 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not show the unique structure of the second end of the first contact and the second end of the second contact are additionally offset in at least two directions in combination with the cable structure of claim 9 (claim 15 ).  In other words, it is the examiner knows of no reasonable motivation to modify the invention of Lin to accommodate the cable structure as claimed in claim 9. 
This structure, in combination with all the other elements of the claim is not seen to be anticipated by the prior art and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 
If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  For instance, U.S. publication 20200106216 is the publication of this application. Chen et al. (U.S. Publication No.  20150214667) shows the first ends are offset and the second ends are offset, but it was published after the priority date and is not available as prior art.  3Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at 571-272-2009.  
Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/James Harvey/
James Harvey
Primary Examiner
Feb. 12, 2021